Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
This action is in response to the Request for Continued Examination filed November 16, 2021.  Claims 1, 9 and 15 are amended.  Claims 1-20 are currently pending and have been examined in the application.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a method, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: receiving, an entitlement redemption message from a communication device, wherein the entitlement redemption message comprises a campaign identifier and an entitlement identifier; determining, that the campaign identifier and the entitlement identifier belong to a valid campaign; generating, in response to determining that the campaign identifier and the entitlement identifier belong to a valid campaign, a ticket with a redeemable status, wherein the ticket is associated with the entitlement identifier and comprises a ticket validity period and a ticket redemption amount; and transmitting, a ticket presentation message that comprises an indication of the ticket validity period and the ticket redemption amount.  These limitations, under the broadest reasonable interpretation, comprise commercial interactions including marketing or sales activities, behaviors, and business relations; and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject 
the additional limitations amount to insignificant extra-solution and instructions to apply the abstract idea on a computer.  Viewing these limitations individually, the entitlement identifier comprising a globally unique identifier (GUID) corresponding to an N-bit number generated at least one of randomly and pseudo-randomly in a predetermined format that uniquely identifies an entitlement from other entitlements among other active campaigns, is non-functional descriptive material used to describe data source that is nominally or tangentially related to the invention.  See MPEP 2106.05(g).  Furthermore, the courts have recognized receiving, processing, and storing data; electronic recordkeeping; automating mental tasks and receiving or transmitting data over a network to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity.  See MPEP 2106.05(d)II; Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Additionally, formatting an identifier as a globally unique identifier (GUID) corresponding to a randomly generated N-bit number is well understood, routine and conventional in the art.  See at least Dooley et al. (US 20130132169 A1); Blinn et al. (US 20070067465 A1); Sahota et al. (US 20040015451 A1); Hansen et al. (US 20160335655 A1); Jurss (US 20120095918 A1); Kocher et al. (US 20080101604 A1); Johnson et al. (US 20200388357 A1). 
	Moreover, the limitations generically referring to a server; a network, an electronic record, and a processor (claims 9 and 15), do not constitute significantly more because they are 1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing basic computer functions.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not offer substantially more than the sum of the functions of the elements when each is taken singularly.  
	Likewise, dependent claims 2-8 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 9-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-8 and are also rejected accordingly.











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6, 9-12 and 15-19 rejected under 35 U.S.C. 103 as being unpatentable over Novick (US Publication 2018/0247284) in view of Roberts (US Publication 2013/0282463) and Official Notice.
A.	In regards to Claims 1, 9 and 15, Novick discloses, a method, server and system, comprising:
	a processor; Novick [Cl 2: processor communicatively coupled to storage device and network device];
	receiving, an entitlement redemption message from a communication device, wherein the entitlement redemption message comprises a campaign identifier and an entitlement identifier; Novick [0031: application servers analyze each incoming request, and rout the request to an appropriate type of application server; 0286: in response to the received request from the authenticated Consumer, the consumer server validates a unique Ad Campaign ID; 0091: an electronic coupon is instantiated from the Ad Campaign and is assigned a unique coupon instance ID within the scope of the Ad Campaign; ];
	determining, at the server, that the campaign identifier and the entitlement identifier belong to a valid campaign; Novick [0286: in response to the received request from the authenticated Consumer, the consumer server validates a unique Ad Campaign ID associated with the requested electronic coupon for the selected Ad Campaign];

	Novick does not specifically disclose, generating, at the server and in response to determining that the campaign identifier and the entitlement identifier belong to a valid campaign, an electronic record for a ticket with a redeemable status, wherein the electronic record for the ticket is associated with the entitlement identifier and comprises a ticket validity period and a ticket redemption amount; this is disclosed by Roberts [0104: unique Coupon Id is also recorded in Coupon ID Database; each coupon dispensed, online service provider may store to Coupon ID Database content into the various data tables Promotion Id; least one of the data tables associates each Coupon Id with a Promotion Id; 0085: generates a record indicative of the unique coupon to be printed; 0084: format of the variable coupon parameters include the coupon expiration date, the redemption amount].
	It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Novick with the teachings from Roberts with the motivation to provide a secure coupon system which generates unique coupons with user-identifying data and allows the printing of a coupon only once, thus eliminating the possibility of fraud by both the consumer and the retailer.  Roberts [0029].

B.	In regards to Claims 2, 10 and 16, Novick discloses, wherein determining that the campaign identifier and the entitlement identifier belong to a valid campaign comprises: 
	generating, at the server, a database query that includes the campaign identifier and the entitlement identifier; Novick [0031: each of the application servers submits database transaction requests (to retrieve or write data) to a high performance database server which supports all of the Application Servers; 0147: consumer events and the functionality invoked on Consumer servers (or other servers) when they are triggered enable consumer users, through the Consumer applications, to search/view electronic advertisements (Ad Campaigns), and request Electronic Coupons; ];
	transmitting the database query to a database that comprises electronic records associated with valid campaigns; Novick [0286: the consumer server creates a unique electronic coupon record having a unique coupon id value in regard to the particular Ad Campaign];
	and receiving, at the server and from the database, a response to the database query that comprises an indication of the campaign identifier and entitlement identifier being associated with the valid campaign, wherein the response further comprises an identification of an entitlement validity period and an entitlement amount associated with the entitlement identifier.  Novick FIGS. 4r, 4s [0286: the consumer server creates a unique electronic coupon record having a unique coupon id value in regard to the particular Ad Campaign from which the electronic coupon was created].
Claim 3, Novick does not specifically disclose, wherein the ticket validity period is determined, at least in part, based on the entitlement validity period.  This is disclosed by Roberts [0088: certain coupon data may be automatically deleted from the user's computer after, e.g., one month, the coupon, if printed, might have an expiration date in six months].  The motivation being the same as that stated in claim 1.
D.	In regards to Claim 5, Novick does not specifically disclose, wherein the ticket redemption amount is determined, at least in part, based on the entitlement amount.  This is disclosed by Roberts [0039: central repository can vary the amount of redemption value of a non-expired coupon; 0089: on-line service provider can update redemption amounts for coupons whose issuers have decided to change the discount amount].  The motivation being the same as that stated in claim 1.
E.	In regards to Claims 6, 12 and 19, Novick discloses, updating, with the server, an electronic record associated with the entitlement identifier to indicate that the entitlement identifier is redeemed.  Novick [0065: stores a date and time that a coupon was updated to indicate redemption of the coupon].
F.	In regards to Claims 11 and 18, Novick does not specifically disclose, wherein the ticket validity period expires after the entitlement validity period, and wherein the ticket redemption amount is determined, at least in part, based on the entitlement amount.  This is disclosed by Roberts [0088: certain coupon data may be automatically deleted from the user's computer after, e.g., one month, the coupon, if printed, might have an expiration date in six months; 0039: central repository can vary the amount of redemption value of a non-expired coupon; 0089: on-line service provider can update redemption amounts for coupons whose issuers have decided to change the discount amount].  The motivation being the same as that stated in claim 1.
G.	In regards to Claim 17, Novick discloses, wherein the valid campaign comprises a plurality of entitlement identifiers associated therewith, wherein the entitlement identifier is included in the plurality of entitlement identifiers, and wherein the entitlement validity period is .

Claims 4, 7-8, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Novick (US Publication 2018/0247284) in view of Roberts (US Publication 2013/0282463) in further view of Official Notice and Meyerhofer (US Publication 2009/0307068)
A.	In regards to Claims 4, Novick does not specifically disclose, wherein the ticket validity period is different from the entitlement validity period, wherein the electronic record for the ticket further comprises a ticket identifier, and wherein the entitlement identifier is different from the ticket identifier.  This is disclosed by Meyerhofer [0077: the PCS processes the metrics of the promotional award, the PCS operates a procedure to create a validation identifier for the promotional coupon, the PCS signals the GVP with data including the validation identifier and authorization to print the promotional coupon];
	It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Novick/Roberts with the teachings from Meyerhofer with the motivation to provide a means for the creation and issuance of promotional coupons as well as the tracking of the redemption of such coupons.  Meyerhofer [0009].
B.	In regards to Claim 7, 13 and 20, Novick does not specifically disclose, further comprising: 
	receiving, at the server, a ticket redemption message comprising a ticket identifier; this is disclosed by Roberts [0068: server is a bulletin board type file where users can post messages to a coupon distributor; 0036: user of the remote computer is able to request coupon data to be 
	determining that a time at which the ticket redemption message is received is within the ticket validity period; [0086: coupon deletion routine allows for automatic deletion of expired coupons by periodically checking the expiration date field of each coupon; Roberts [0087: since the actual expiration date is always printed as part of the coupon, the function of deleting expired coupon data from the user' s computer 6 is for the convenience of the user rather than for security purposes]; the motivation being the same as that stated in claim 1;
	Novick/Roberts do not specifically disclose, and in response to determining that the time at which the ticket redemption message is received is within the ticket validity period, updating, with the server, the electronic record for the ticket to indicate the ticket redemption amount has been issued from an account associated with the valid campaign.  This is disclosed by Meyerhofer [0147: cash-out voucher system controller issues a unique special non-print ticket, herein termed a token, to a PCS in addition to sending the token to each of the gaming machines, such as gaming machine, attached to the network. The GVP, recognizing the token, passes the token to the PCS along with the GVP's network or IP address and logs that information into an internal memory or database]. The motivation being the same as that stated above in claim 4.
Note:	“to indicate the ticket redemption amount has been issued from an account associated with the valid campaign.”  This clause does not recite a step to be performed to achieve the expected result; i.e. it only recites its intended use.  Therefore, it is not given patentable weight.
C.	In regards to Claims 8 and 14, Novick does not specifically disclose, wherein the time at which the ticket redemption message is received is outside the entitlement validity period.  This is disclosed by Roberts [Cl. 14:  generates validity information to the redemption facility].  The motivation being the same as that stated in claim 1.

Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that some of the operations recited, in reference to claim 1, cannot be performed mentally by a human and do not qualify as a commercial interaction.  The Examiner respectfully disagrees.  The limitations are directed to generating, a redeemable electronic record for a ticket that has an entitlement/coupon identifier belonging to a valid promotional campaign.  This falls under the abstract grouping of Certain Methods of Organizing Human Activity because they describe commercial interactions, which includes marketing or sales activities, behaviors, and business relations.  The claim provides additional elements that merely uses a computer to implement the abstract idea and as such do not integrate the abstract idea into a practical application.  See 101 analysis.
	Applicant contends that a technical problem associated with exhausting a finite set of validation codes is addressed by the present application.  The Examiner respectfully disagrees.  Paragraph [0015] is provided as support for this assertion by Applicant, however, it plainly shows a business problem addressed by the claims rather than a technical one.  The paragraph states that “set of possible validation codes (or TITO validation codes) could be exhausted if the campaign operator runs too many marketing campaigns that issue promotional coupons. Embodiments of the present disclosure mitigate this issue by using a just-in-time promotional ticket scheme and promotional coupon entitlements.”  Thereby, using a general computer to address an abstract idea.  That the entitlement/coupon identifier number produced “prevents persons from easily or reasonably guessing a number” is not a technological improvement, indeed the only improvement accredited to the application as stated by the specification is that “promotional tickets, have been used within gaming environments and casinos to help improve player experiences and offer new services to players during their interactions with the casino.” [0002].
	Applicant submits that the abstract idea in claim 1 is integrated into a practical application and/or contains significantly more than the abstract idea.  The Examiner respectfully disagrees.  The additional elements proffered by the claim merely use the computer to implement the abstract idea, which do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment i.e. computer components (server, communication device, network).  That the abstract idea is limited to features such as preventing number exhaustion for a campaign (Certain Methods of Organizing Human Activity); enabling identification of a valid campaign based on the campaign identifier and entitlement identifier (Mental Processes); and making guessing of the entitlement identifier difficult or impossible (Certain Methods of Organizing Human Activity); are not features that provide additional elements which integrate the abstract idea into a practical application or significantly more, but are rather parts of the abstract idea itself.
	As such, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the Examiner considers that the current 35 U.S.C. § 101 rejection has not been overcome by the Applicant.  






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Allen (US 11004063) teaches a randomly generated GUID identifier having N-bit value.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 469-295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).